Citation Nr: 1128067	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  02-20 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for low back syndrome, status post laminectomy L4-L5.  

2.  Entitlement to an increased rating in excess of 30 percent for residuals of right hip replacement.  

3.  Entitlement to an increased rating in excess of 10 percent for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to November 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, in pertinent part, denied entitlement to an increased rating in excess of 10 perfect for a right knee disability, an increased rating in excess of 30 percent for residuals of right hip replacement and an increased rating in excess of 20 percent for a low back disability.

A June 2001 rating decision granted service connection for residuals of right hip replacement with a 100 percent rating assigned, effective September 7, 2000, and a 30 percent rating assigned, effective November 1, 2001, granted service connection for a right knee disability with a 10 percent rating assigned, effective September 27, 2000, and granted an increased rating of 20 percent for low back syndrome, status post laminectomy L4-5, effective September 27, 2000.   A March 2002 rating decision denied increased ratings for the lumbar spine and right hip disabilities.  

The Veteran did not perfect an appeal of either decision and instead filed a new claim for increased ratings on September 25, 2002.  The issues were not certified on appeal to the Board and the RO took no other actions indicating that the issues were on appeal following an April 2002 statement of the case and prior to the Veteran's new claim.  Accordingly, the Board will consider the appeal of the increased rating issues stemming from the September 2002 claim.  38 C.F.R. § 20.200 (2010) (an appeal consists of a timely filed notice of disagreement in writing and after a statement of the case is issued, a timely filed substantive appeal); cf. Ortiz v. Shinseki, 23 Vet. App. 353 (2010) (a substantive appeal is not a jurisdictional requirement and jurisdiction may vest where an RO has taken actions to indicate that an issue is on appeal).  

In January 2004, the Board denied entitlement to a total rating for compensation based on individual unemployability, and remanded the increased rating issues for further development.  In October 2009, the Board remanded the increased rating issues once again for additional development.  The claim has been returned now for further appellate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Low back syndrome, status post laminectomy L4-L5, has not been manifested by severe limitation of lumbar motion, forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes.

2.  From October 13, 2004, to March 6, 2006, low back syndrome, status post laminectomy L4-L5, resulted in moderate, incomplete paralysis of the sciatic nerve for each lower extremity.  

3.  Residuals of right hip replacement have not been manifested by moderately severe residuals of weakness, pain or limitation of motion.  

4.  The right knee disability has not been manifested by compensable limitation of flexion, compensable limitation of extension, or instability or subluxation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for low back syndrome, status post laminectomy L4-L5, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 (2002 and 2003); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2010).

2.  From October 13, 2004, to March 7, 2006, the criteria for a separate 20 percent evaluation for neurologic deficit in the right lower extremity as a result of low back syndrome, status post laminectomy L4-L5, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Codes 8520 (2010).

3.  From October 13, 2004, to March 7, 2006, the criteria for a separate 20 percent evaluation for neurologic deficit in the left lower extremity as a result of low back syndrome, status post laminectomy L4-L5, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Codes 8520 (2010).

4.  The criteria for a rating higher than 30 percent for residuals of right hip replacement have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5054 (2010).

5.  The criteria for a higher rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defines VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in January 2004, subsequent to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for increased ratings.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by a March 2006 letter.  

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claims, this timing deficiency was cured by the issuance of VCAA notice followed by readjudication of an April 2009 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).  Therefore, any timing deficiency has been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  Additionally, the Veteran was provided a proper VA examination in January 2004 and March 2009 for his claim for increased ratings for his lumbar spine, hips and knees disabilities.

As noted above, the Veteran's claim was remanded by the Board in January 2004 and October 2009 for further development.  The January 2004 decision requested that the Veteran be sent notice of the evidence necessary to demonstrate his claim and be provided a VA examination to evaluate both the orthopedic and neurologic symptoms associated with his service connected lumbar spine, right hip and right knee disabilities.  The October 2009 decision requested that any records related to Social Security Administration (SSA) disability benefits be obtained and associated with the claims file, if available.  

The Veteran was provided the requested notice in the January 2004 letter and he was provided a VA examination in October 2004 and March 2009.  In a January 2010 response for records, the SSA indicated that the records were not located and further efforts would be futile.  In February 2011, the Veteran stated that he was not in receipt of SSA disability benefits.  

Since the record reflects compliance with the January 2004 and October 2009 remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria-Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lumbar Spine

The Veteran's service connected lumbar spine disability has been evaluated as 20 percent disabling under Diagnostic Code 5293, effective September 27, 2000.  He filed this claim for an increased rating on September 25, 2002.  

During the pendency of the appeal, the criteria for evaluating spine disorders have been substantially revised.  

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision.  A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper analysis as follows: First, the Board must determine, on a case-by-case basis, whether the amended regulation is more favorable to the claimant than the prior regulation.  Second, if it is more favorable, the Board must, subsequent to the effective date of the liberalizing law under 38 U.S.C. § 5110(g), apply the more favorable provision to the facts of the case, unless the claimant would be prejudiced by the Board's actions in addressing the revised regulation in the first instance.  Third, the Board must determine whether the appellant would have received a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation, including for the periods both prior to and after the effective date of the change in law.  VAOPGCPREC 3- 2000 (2000); 65 Fed. Reg. 33422 (2000).

The Federal Circuit has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law;" (2) "the degree of connection between the operation of the new rule and a relevant past event;" and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits.  Therefore, the Board will apply the new provisions from their effective date.  

Under the criteria in effect as of September 23, 2002, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.26 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation.  A 10 percent evaluation is assigned with the incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months, and a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A maximum 60 percent evaluation is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.    

Note (1) provides that for purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note (2) provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Note (3) provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective as of September 23, 2002).

Under the criteria in effect prior to September 26, 2003, for limitation of motion of the lumbar spine, a 10 percent evaluation was assigned for slight limitation of motion of the lumbar spine.  A 20 percent evaluation was warranted for moderate limitation of motion, and a 40 percent evaluation contemplated severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

Effective September 26, 2003, the criteria for evaluating disabilities of the spine were revised with reclassification of the diagnostic codes.  These reclassified diagnostic codes include 5237 (lumbosacral or cervical strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome).  Reference is made to Diagnostic Code 5003 for degenerative arthritis of the spine and to the formula for rating intervertebral disc syndrome based on incapacitating episodes with instructions to apply the higher evaluation when all disabilities are combined.

The September 2003 regulatory amendments provide a general rating formula for diseases and injuries of the spine (for diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury.  

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under revised Diagnostic Code 5293 and new Diagnostic Code 5243, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  See 38 C.F.R. § 4.6 (2010).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010).  

As mentioned above, the Board is required to consider the Veteran's claim in light of the former and revised schedular criteria.

Low back syndrome, status post laminectomy L4-L5-Orthopedic symptoms 

The Veteran received a VA examination in October 2004, where he reported that he had not received any new treatment or diagnostic testing for his back since his last examination in January 2002, despite a claimed worsening of symptomatology.  He denied pain while sitting and redness or warmth in the back.  He stated that he used home remedies and over-the-counter medication to relieve his symptoms.  He reported flare-ups three times every two weeks, which produced pain lasting approximately two to three days.  He relieved this pain by lying down and resting.  He reported weakness, stiffness, instability and locking and stated that repetitive motion increased pain, decreased endurance and produced incoordination.  

The Veteran also reported being on bedrest 20-25 times due to his back for one or two weeks at a time.  Due to the low back pain, he was unable to raise his legs and he had difficulty washing his feet, putting on socks and shoes, going up and down steps to do laundry, vacuuming and moving the furniture.  He was unable to lift any heavy objects and did not participate in any hobbies or recreation.  

Upon examination, forward flexion of the lumbar spine was to 50 degrees with pain, extension was to 20 degrees with pain, right and left lateral bending was possible to 20 degrees with pain, especially on the right, and right and left rotation to 40 degrees with pain.  Three repetitions of movement increased pain but there was no evidence of increased weakness, decreased endurance or incoordination during the examination or additional loss of range of motion due to pain.  

The examiner diagnosed degenerative disc disease of the lumbosacral spine at L4-5 with a subsequent laminectomy with residual pain and decreased mobility based upon the physical examination, the Veteran's reports and x-ray testing.  The x-ray also revealed there was no evidence of fracture, subluxation or dislocation of the lumbosacral spine but there was evidence of partial sacralization of L5 with pseudojoint formation of the left side and minimal right convex rotoscoliosis of the lumbar spine.  

The Veteran consistently reported that he did not receive any other treatment or medical evaluations of his lumbar spine disability.  VA medical center (VAMC) treatment records do not demonstrate any treatment for his lumbar spine, outside of occasional use of prescription drugs for pain related to degenerative joint disease and osteoarthritis.  

The Veteran received a second VA examination on March 13, 2009, where he described his continued lumbar spine pain as sharp, achy, intermittent, daily and a seven or eight on a ten point scale.  He stated that the pain started on the right side and radiated across the belt line.  The Veteran reported that he had physician-ordered bed rest usually immediately before and after his surgeries, but has not had any since.  He was not and had not received treatment for his back condition other than his surgeries and subsequent physical therapy following surgery.  He utilized over-the-counter medication, namely aspirin, with good relief, in addition to home remedies such as hot baths and lying flat.  He last used a brace one year prior.  He reported that he can walk approximately 30 feet before he will have increased lower back pain and reported occasional unsteady gait.  The Veteran did not perform any recreational activities and was unable to do any heavy lifting.  He utilized over-the-counter medical and home remedies for pain relief.  He was able to drive, which did not increase his pain.  Daily activities such as bending, getting in and out of the bathtub, vacuuming, and moving furniture increased pain.  

In terms of neurologic symptoms, he reported occasional episodes of numbness or radiculopathy to the right posterior leg, which happened with certain movements or activities and usually went away.  He did not report flare-ups of the radiculopathy, there was no loss of function and the radiculopathy did not affect activities or daily living.  He denied bowel or urinary incontinence.  

Upon examination, the Veteran was able to forward flex the lumbar spine to 65 degrees, with increased pain at 60 degrees.  Backward extension was to 30 degrees with increased pain beginning at 30 degrees, left and right lateral flexion was to 30 degrees with pain beginning at 30 degrees on the right, and left and right rotation was possible to 30 degrees with pain at 30 degrees on the right.  The examiner found no weakness, decreased endurance or easy fatigability with repetitive range of motion and pain, the most limiting factor, did not increase with repetitions.

The March 2009 examiner found that reflexes were within normal limits and lower extremity muscle strength was 5/5 and equal bilaterally.  There was no muscle atrophy, weakness, paralysis or contractures and there was good motor control and muscle tone.  The examiner stated that there was no evidence of radiculopathy during the examination and he had adequate sensation to the right extremity.  

Under the most recent regulation and General Rating Formula for Diseases and Injuries of the Spine, applicable from September 26, 2003, onward, the Veteran's low back disability does not warrant a rating in excess of 20 percent.  The competent medical evidence of record shows that the Veteran had forward flexion of the lumbar spine to 50 degrees at the time of the October 2004 VA examination and to 60 degrees at the time of the March 2009 VA examination.  These ranges equate with the rating criteria for a 20 percent evaluation.  In order to receive a rating in excess of 20 percent, the Veteran's forward flexion of the lumbar spine would have to be limited to 30 degrees or less or he would have to exhibit ankylosis.  There is no indication in the medical evidence of record that his forward flexion was this severely limited or that he experienced ankylosis during this time period.

While the normal ranges of motion were not described in the VA Rating Schedule prior to September 2003, the Board finds that it would be reasonable to use those ranges of motion in comparing the Veteran's ranges of motion prior to September 2003 to that which is considered normal.  It is unlikely that the normal range of motion of the lumbar spine would have been different than what is laid out as of September 2003 in the Rating Schedule.  Thus, if applying the former regulation as to limitation of motion of the lumbar spine, the Board finds that flexion to 50 and 60 degrees would not establish limitation of motion that was severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292.

There is no indication that the Veteran experiences additional functional loss or limitation of motion due to factors such as pain, weakness, fatigability or incoordination, or with repetitive use to warrant a higher rating under DeLuca throughout this time period.  Although the Veteran has reported pain, incoordination, increased fatigue and decreased endurance with motion, the October 2004 VA examiner found that there was no additional limitation of motion due to such functional factors and his range of motion was certainly not limited to 30 degrees or less.  The March 2009 VA examiner found that his motion was limited only by pain, was limited by no more than five degrees, did not increase or cause additional limitation with repetitive motion and did not result in limitation of motion to 30 degrees or less.  Thus, an increased rating for limitation of motion of the lumbar spine is not warranted under 38 C.F.R. § 4.40 or 4.45.  See DeLuca, supra.

Moreover, while the Veteran has reported flare-ups, he did not report any additional limitation of motion during these flare-ups.  He did report pain and examiners have assessed the impact of pain on motion.  The pain, as discussed in this decision, does not result in additional limitation that would warrant a compensable evaluation.  To the extent the Veteran was reporting an increase in the pain level; he has not reported any accompanying increase in limitation of motion.  It bears repeating that under the regulation the amended general rating criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  

With regard to applying the criteria for evaluating intervertebral disc syndrome, effective September 23, 2002, as noted above, there is no indication in the medical evidence of record that the Veteran has experienced any incapacitating episodes during this time period.  While he reported some bedrest, evidence of record, including clarification he provided in the March 2009 VA examination discussed below, indicated that he was placed on bedrest only following his surgeries, which fall outside of this appellate period.  As such, an increased rating cannot be awarded on this basis.

Low back syndrome, status post laminectomy L4-L5-Neurological symptoms 

The Board finds that there is evidence in the record to establish a basis to award the Veteran separate evaluations for neurological symptoms for a period of time.  

During the October 2004 VA examination, the Veteran reported pain radiating down the lateral aspect of the right leg from the hip to the foot, which occurred three to four times every couple of weeks.  He experienced numbness of the whole foot, tingling and pain at a nine on a ten point scale, bilaterally.   Upon examination, he had no sensation to the monofilament in the toes on the right foot and decreased sensation to the monofilament in the toes on the left foot.  He had decreased vibratory sensation in the toes of the right foot, no sensation to vibration in the third, fourth and fifth toes of the left foot and decreased sensation to vibration in the first and two toes of the left foot.  His sacral sensation was dull, but present.  Patellar reflexes and Achilles tendon reflexes were absent.  He had a negative Babinski, had a limping gait favoring his right leg, and was not able to walk on his heels or toes or do tandem walking.  Straight leg raises produced pain in the lumbosacral area, but there was no pain radiating down the left leg or pain with dorsiflexion of the left foot.  He was able to perform straight leg raises on the right with pain radiating down from the right hip to the right foot, which increased with dorsiflexion of the right foot.  He denied incontinence of bowel or bladder.  The examiner noted that the reported symptoms involved the sciatic nerve.  

Under the relevant criteria, which have not been revised during this appellate period, neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis with sciatic nerve involvement will be that for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2010).

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2010).

Paralysis of the sciatic nerve is rated as follows: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The October 2004 VA examination demonstrates neurological symptomatology consistent with moderate, incomplete paralysis of the sciatic nerve, which warrants a 20 percent rating for each lower extremity.  See 38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8520.  The Board finds that the neurological impairment is not indicative of moderately severe incomplete paralysis of the sciatic nerve for each lower extremity to warrant a 40 percent evaluation for each lower extremity.  The reasons for this determination are as follows.  In reading through the severity of the symptoms that would establish complete paralysis, the Board finds that the clinical findings made in the October 2004 VA examination report resemble those findings to a moderately-severe degree.  The Veteran was not using an assistive device, and he had approximately 4/5 strength in the lower extremities.  

The Board finds that the award of a 20 percent evaluation for neurological deficit for each lower extremity is temporary because subsequent clinical findings establish an absence of neurological deficit.  For example, a March 7, 2006, VA treatment record shows that the examiner examined the Veteran's extremities and while he noted the Veteran had trace pitting edema, "Neurologically[,] he was grossly intact."  In the March 2009 VA examination report, the examiner specifically found the absence of radiculopathy or a neurologic disability.  Upon examination, his reflexes were within normal limits and lower extremity muscle strength was 5/5 and equal bilaterally.  There was no muscle atrophy, weakness, paralysis or contractures and there was good motor control and muscle tone.  The examiner stated that there was no evidence of radiculopathy during the examination and he had adequate sensation to the right extremity.  

Therefore, the record does not support a separate rating for a neurologic disability beginning March 7, 2006.  

Right Hip

Residuals of right hip replacement are rated under Diagnostic Code 5054, applicable to prosthetic hip replacement.  Under Diagnostic Code 5054, a 100 percent rating is assigned for one year following implantation of the prosthesis.  Following that one year period, a 50 percent rating is assigned for moderately severe residuals of weakness, pain or limitation of motion, a 70 percent rating is assigned for markedly severe residuals of weakness, pain or limitation of motion, and a 90 percent rating is assigned for painful motion or weakness such as to require the use of crutches.  The minimum rating assigned is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5054.  The Veteran's right hip replacement preceded the appeal period and there is no issue relating to the 100 percent rating following prosthetic implantation in this appeal.  The question is whether a rating higher than 30 percent is warranted for the right hip disability.  

The terms "markedly severe" and "moderately severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that decisions are equitable and just.  38 C.F.R. § 4.6.

Normal range of motion of the hip is: flexion from 0 to 125 degrees, and hip abduction from 0 to 45 degrees is considered normal.  38 C.F.R. § 4.71, Plate II.

Both the October 2004 and March 2009 VA examiners addressed the Veteran's right hip disability.  At the time of the 2004 examination, the Veteran had right hip flexion to 60 degrees, adduction to 20 degrees, abduction to 45 degrees, external rotation to 60 degrees and internal rotation to 10 degrees.  While the Veteran reported increased pain and weakness during repetitive range, the examiner did not note any additional loss of motion due to such functional factors.  There was no redness, warmth or effusion noted in the right hip.  

During the March 2009 VA examination, right hip flexion was possible to 100 degrees, where pain began, adduction to 30 degrees, with no increase in pain, abduction to 45 degrees, where pain began, external rotation to 60 degrees, where pain began, internal rotation to 40 degrees with pain at the end and external rotation to 60 degrees with pain.  Pain was the most limiting factor, although it did not further limit motion or increase with repetitive motion.  Despite the Veteran's reports, there was no evidence of significant tenderness to palpation, no swelling, redness or obvious deformities, and no weakness, decreased endurance or easy fatigability with repetitive motion.  

The Veteran consistently reported that he did not receive any other treatment or medical evaluations of his right hip disability.  VA medical center (VAMC) treatment records do not demonstrate any treatment for his right hip, outside of occasional use of prescription drugs for pain related to degenerative joint disease and osteoarthritis.

The Board finds that the evidence of record does not demonstrate symptoms indicative of moderately severe residuals of weakness, pain or limitation of motion.  Right hip flexion was, at best, moderately limited to 60 degrees and 100 degrees, and abduction was within normal limits throughout the appeal.  Despite his reports, there was no evidence that his range of motion was further limited by functional factors.  Although the Veteran has complained of occasional subluxation and popping, this is only occasional and resolves.  Also, there was no additional loss of motion due to pain or repetitive movement during either the October 2004 or March 2009 VA examinations.  DeLuca, supra.    

The Veteran has also reported flare-ups.  He did not report any additional limitation of motion, during these flare-ups, but did report pain.  Examiners have assessed the impact of pain on motion.  The pain, as discussed in this decision, does not result in additional limitation that would warrant a compensable evaluation.  To the extent the Veteran was reporting an increase in the pain level; he has not reported any accompanying increase in limitation of motion.  

The Board has also considered whether a higher rating is warranted under a different diagnostic code.  Diagnostic Code 5250 provides for rating the hip on the basis of ankylosis.  Favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction is to be rated 60 percent disabling; intermediate ankylosis of the hip is to be rated 70 percent disabling; and extremely unfavorable ankylosis, with the foot not reaching ground, crutches necessitated, is to be rated 90 percent disabling, and is entitled to special monthly compensation.  Diagnostic Code 5252 provides ratings based on limitation of flexion of the thigh.  A 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  Diagnostic Code 5251, limitation of extension of the thigh, and Diagnostic Code 5253, impairment of the thigh, do not provide for ratings in excess of 30 percent and will not be addressed.  Diagnostic Codes 5254 and 5255 require flail joint, fracture, or malunion.  There is no suggestion of a fracture of the shaft or surgical neck of the femur, with false joint; or with nonunion, without loose motion, and with weight bearing preserved with the aid of a brace (60 percent under Diagnostic Code 5255).  There is also no evidence of ankylosis (Diagnostic Code 5250), flexion of the thigh that is limited to 10 degrees (Diagnostic Code 5252) or flail joint of the hip (Diagnostic Code 5254). 

As such, the Board finds that the claim for increased rating in excess of 30 percent for residuals of right hip replacement must be denied.  

Right Knee

As noted above, the Veteran submitted a claim for an increased rating for his right hip disability in September 2002 and the last final decision was more than one year prior to the claim, in a June 2001 rating decision, which granted service connection for a right knee disability, with a 10 percent rating assigned, effective September 27, 2000.  Therefore, the relevant focus will be for the period beginning with September 2001, one year prior to the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b).  

The Veteran's right knee disability is rated under the criteria of 38 C.F.R. § 4.71(a), Diagnostic Code 5010 (2010).  

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5003, 5010 (2010).  The knee is a major joint.  38 C.F.R. § 4.45(f) (2010).

Limitation of flexion and extension of the knees is rated under 38 C.F.R. § 4.71(a), Diagnostic Codes 5260 (flexion) and 5261 (extension) (2010).  

Full range of motion in the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2010).

A noncompensable evaluation is provided where flexion is limited to 60 degrees or greater.  A 10 percent rating is warranted where flexion of the leg is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.  Where flexion is limited to 15 degrees, a 30 percent rating is provided.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of the leg is limited to 5 degrees; a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; and a 20 percent rating is warranted for extension limited to 15 degrees.  A 30 percent rating is for assignment for extension limited to 20 degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 5261.

Under Diagnostic Code 5257, when there is recurrent subluxation or lateral instability which is severe, a 30 percent evaluation is assignable; when moderate, a 20 percent evaluation is assignable; or when slight, a 10 percent evaluation is assignable.  

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).

The General Counsel has also held that separate rating can be provided for limitation of knee extension and flexion that is compensable under Diagnostic Code 5260 or 5261.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995);
 38 C.F.R. § 4.59.

The Veteran's right knee was evaluated at the October 2004 and March 2009 VA examinations.  In October 2004, right knee flexion was to 120 degrees with no pain.  Repetitive range of motion increased the pain and produced fatigue and weakness.  There was no evidence of decreased endurance or incoordination.  There was no redness, warmth, effusion or scars.  There was tenderness with palpation in the medial aspect of the right knee.  He had no uneven shoe wear.  Despite his reports of instability, he had a negative anterior-posterior ardor, his medial and collateral ligaments were stable with varus and valgus pressure, and he had a negative McMurray test.  The examiner did note the sound of occasional popping in the right knee.  X-ray testing revealed mild degenerative changes and the examiner diagnosed right knee arthritis with residual pain.  

In March 2009, there was tenderness to palpation along the right lateral joint line but no swelling, redness or obvious deformities.  There was no patellar tracking with weight bearing or without.  There was no instability of the right knee and the Lachman's, anterior and posterior drawer and McMurray's tests were all negative.  The Veteran was able to extend from zero degrees and forward flex to 100 degrees, where pain increased, and he was unable to continue any further.  Pain was noted to be the major limiting factor.  There was no weakness, decreased endurance or easy fatigability with repetitive range of motion testing and repetition did not change degrees or severity of pain.  Degenerative arthritis of the right knee was diagnosed.  

The Veteran consistently reported that he did not receive any other treatment or medical evaluations of his right knee disability.  VA medical center (VAMC) treatment records do not demonstrate any treatment for his right knee, outside of occasional use of prescription drugs for pain related to degenerative joint disease and osteoarthritis.

As the foregoing makes clear, the Veteran has not had compensable limitation of flexion of extension in the right knee at any time during this appeal.  The most severe limitation of flexion was reported in the right knee in the March 2009 examination where there was pain at 100 degrees.  Such limitation does not approximate the criteria for a compensable rating, which requires limitation of flexion to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260; see DeLuca v. Brown, 8 Vet. App. at 202.  The Veteran has not been found to have any limitation in extension at any time during this appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The Veteran has also reported flare-ups.  He did not report any additional limitation of motion, during these flare-ups, but did report pain.  Examiners have assessed the impact of pain on motion.  The pain, as discussed in this decision, does not result in additional limitation that would warrant a compensable evaluation.  To the extent the Veteran was reporting an increase in the pain level; he has not reported any accompanying increase in limitation of motion.  

Moreover, while the Veteran has reported instability, it has never been found despite extensive testing; therefore, a separate 10 percent rating is not warranted under Diagnostic Code 5257 for the right knee.

There is also no evidence of impairment of the tibia and fibula, or genu recurvatum of the right knee to warrant a separate rating under Diagnostic Codes 5256, 5262, and 5263.  

All other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, have been considered as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no basis to assign higher schedular rating.  

In summary, the Veteran's right knee disability has been manifested by a noncompensable degree limitation of flexion with degenerative arthritis and, therefore, does not warrant a rating in excess of 10 percent.  


ORDER

A disability rating in excess of 20 percent for low back syndrome, status post laminectomy L4-L5, is denied.  

A temporary 20 percent evaluation for moderate incomplete paralysis of the right sciatic nerve is granted from October 13, 2004, to March 7, 2006, subject to the controlling regulations applicable to the payment of monetary benefits.  

A temporary 20 percent evaluation for moderate incomplete paralysis of the left sciatic nerve is granted from October 13, 2004, to March 7, 2006, subject to the controlling regulations applicable to the payment of monetary benefits.  

A disability rating in excess of 30 percent for residuals of right hip replacement is denied.

A disability rating in excess of 10 percent for a right knee disability is denied. 



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


